Citation Nr: 0726441	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  00-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected ulcerative colitis.

2.  Entitlement to service connection for cardiomyopathy as 
secondary to service-connected ulcerative colitis.

3.  Entitlement to service connection for chronic renal 
insufficiency as secondary to service-connected ulcerative 
colitis.

4.  Entitlement to service connection for residuals of a 
cerebralvascular accident (CVA) as secondary to service-
connected ulcerative colitis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to March 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 2000, the veteran and his wife provided testimony 
at hearing before a Hearing Officer at the RO.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  Hypertension is not etiologically related to service-
connected disability.

2.  Cardiomyopathy is not etiologically related to service-
connected disability.

3.  Chronic renal insufficiency is not etiologically related 
to service-connected disability.

4.  A CVA is not etiologically related to service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2006).

2.  Cardiomyopathy is not proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310 (2006).

3.  Chronic renal insufficiency is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2006).

4.  A CVA is not proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA, to include notice 
that he should submit all pertinent evidence in his 
possession, by letter mailed in November 2004.  In addition, 
he was provided appropriate notice concerning the effective-
date and disability-evaluation elements of his claims in a 
letter mailed in September 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in September 2005.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service 
connection is not warranted for any of the veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims at an 
earlier time is clearly no more than harmless error.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his hypertension, cardiomyopathy, 
chronic renal insufficiency, and CVA were caused by the 
medications used to control his service-connected ulcerative 
colitis.  

Service medical records show that the veteran was medically 
discharged in February 1968 due to ulcerative colitis.  

The post-service medical evidence of record, including 
extensive private and VA Medical Center (MC) treatment 
records dated from April 1969, establishes that the veteran 
began treatment for hypertension in November 1990.  At that 
time he reported that he had a 15 year history of 
hypertension and that he had not experienced an exacerbation 
of ulcerative colitis requiring medication during the past 10 
years.  In January 1991 he was diagnosed with cardiomyopathy, 
and a kidney biopsy in September 1992 established that he had 
sclerosing glomerulonephritis.  The veteran was treated in 
January 1996 for a CVA and congestive heart failure.  His 
doctor opined in a May 1996 letter that the veteran's stroke 
was presumably due to an embolus secondary to his dilated 
cardiomyopathy.  The February 1996 VAMC hospital discharge 
report notes that the veteran's original medication for heart 
failure, Captopril, was a suspected cause of his recent 
increased creatinine levels and worsening renal 
insufficiency.  As a result, his use of the drug was 
discontinued.  By September 2001 the veteran was found to 
have end-stage renal disease, and began continuous dialysis.  
His VA doctors noted in November 2000 and January 2004 that 
his renal failure was apparently due to his hypertension.  

Although the post-service medical evidence of record shows 
that the veteran has undergone treatment for hypertension, 
cardiomyopathy, chronic renal insufficiency, and a stroke, 
there is no medical evidence of a nexus between any of these 
disabilities and the medications used to treat his ulcerative 
colitis.  Moreover, a VA physician who examined the veteran 
and reviewed the claims folders in February 2003 and August 
2006 has opined that the veteran's hypertension, 
cardiomyopathy, chronic renal insufficiency, and stroke are 
not etiologically related to the medications used to treat 
his ulcerative colitis.  

In essence, the evidence of a nexus between the veteran's 
current disabilities and his ulcerative colitis is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected ulcerative colitis is denied.

Entitlement to service connection for cardiomyopathy as 
secondary to service-connected ulcerative colitis is denied.

Entitlement to service connection for chronic renal 
insufficiency as secondary to service-connected ulcerative 
colitis is denied.

Entitlement to service connection for residuals of a CVA as 
secondary to service-connected ulcerative colitis is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


